                                                                        CLERK'SOFi'It7lit.
                                                                                         l'S..676SY @a,
                                                                                                      t
                                                                                                      7lJE'
                                                                                                          k7
                                                                            ATCHARLO-I  VESVIUE,tvC  /'
                                                                                                      .
                                                                                       Fl'!
                                                                                          ((D
                                                                                          '
                                         IN TH E
                            UM TED STATES DISTRICT COURT                           At 23 2210
                                        FO R TH E                             2UL C.DUDLEY,CLERK
                            W ESTERN D ISTR ICT O F VIR G INIA              BY:
                              CH A RLO TTESV ILLE D IV ISIO N

  U M TED STA TES O F A M ER ICA                    CriminalNo.3:18CR 00025@ KM )
                                                :
           V.


  BEYJAMIN DRAKEDALEY
                                 STA TEM EN T O F O FFEN SE
   .     Theoffensesdescribed below occurred within the W estern DistrictofVirginia,aswellas
  other districts. This Statement of Facts brietly summarizes the facts and circum stances
  surrotmdingthedefendant'scrlminalconduct.Itdoesnotcontainalloftheinformationobtained
  during this investigation and applicable to an accm ate Presentence Report and Sentencing
  Guidelinescalculation.

        Thisstatem entoffactsisnotprotectedby profferagreementorany otheragreement,and
  shallbe wholly adm issible attrialin the eventthis plea is laterwithdrawn notwithstanding any
  Rulesorstatutestothe contrary,includingbutnotlimited to,FederalRulejofEvidence408 and
  410,and FederalRule ofCriminalProcedtlre 11,unless1the Courtrejectsthe plea agreement
  tmderRule11(c)(1)(C).
         The defendant,BENJAM W DRAKE DALEY,acknowledgesand agreesthat,in proving
  the elem ents ofthe crim es to which he is pleading guilty,the United States can establish the
  following factsbeyond a reasonable doubt,and thatthese factsconstitute an adequate basis for
  hispleaofguiity.

         Inearly2017,thedefendantBenjaminDrakeDaley and otherindividualsparticipated in
  an organization originally known as the tGDIY Division''thatwas laterre-branded asthe GGltise ,
  Above M ovem ent''or :111.AMè.'' RAM was located in the greater Los Angeles,California area
  and represented itself as a combat-ready,m ilitant group of a new nationalist white identity
  m ovement. RAM regularly heldhand-to-hand and othercombattrainlng forRAM m embersand
  associatesto prepare to engage in violentconfrontationswith protestorsand otherindividuals at
  purported Gtpolitical''rallies. They attended these rallies with the exjectation thatphysical
  contlictwith counter-protestors would occur,and they celebrated violence ithappened. RAM
  leadersorgnnized thetraining sessionsand attendance atpoliticalralliesthrough phone callsand
  textm essages. In 2017,thedefendantattended severalsuch com battraining eventsand rallies.

         Through vmious socialm edia platforms,RAM would publicly postphotographs of its
  m em bers with their faces partially concealed. These photographs would be accompanied by

  Defendant'sInitials:


Case 3:18-cr-00025-NKM-JCH Document 111 Filed 05/03/19 Page 1 of 5 Pageid#: 634
  statementssuch asGtW henthesquadl'lsnotoutsmashingcommies,''GWrightwingdeathsquad,''or
  tGlgoodnightleftside.''Thedefendantposedinsomeofthesegroupphotographs.
         1.     H untington B each,C alifornia on M arch 25,2017

          On M arch 25, 2017, the defendant attended a political rally in Htmtington Beach,
  California along with severalRAM mem bers. Atthatevent,severalRAM m embersengaged in
  physicalfights with protestors and otherpersons. Following thatrally,photographs depicting
  RAM membersassaulting protestorsand otherpersonswerecovered on thenewsand on various
  N eo-N azi,white suprem acistwebsites. ItAM m em bers celebrated this coverage,and used the
  Intem etto poststatem ents,photographs,and videosofassaultscom mitted by RAM m embersat
  thisrally in orderto recruitm em bersto engage in violentconfrontations atfuture èvents. For
  exnmple, on the evening after the rally,the defendant sent a text m essage to fellow ILAM
  members:tdFrontpage ofgwebsitejwe did itfam.'' In referencingthese eventsatHtmtington
  Beach,the RAM Twitteraccountlaterposted a photograph showing severalIIAM m embersat
  the event,with themessage,Gtshortly afterthispic antifawasbtfo gi.e.,blown thef- k outqin
  Huntington Beach.''

         II.    B erkeley Riots on A pril15,2017

         In early 201.
                     7,apurportedpoliticalrally wasscheduled to occurin M artin LutherKing Jr.
  Civic CenterPark in Berkeley,Califom ia.

         In anticipation ofthisrally,thedefendanthelped to organizea RAM training on Sunday,
  April9,2017,inSanClemente,Califomia,theweekendbeforetherally.Atthistraining,oneof
  the subjectsoffocuswould be hand-to-hand fighting and formation fighting. The defendant
  attended thesetrainings.

          Priorto the event,on oraboutApril14,2017,the defendant,using hisdebitcard and his
  phone nllm ber,reserved and rented a van from Aim ortVan Rentalslocated atthe LosAngeles
  International Airport to transport the defrndant and other RAM m embers from southern
  Californiato Berkeley,California. On theeveningofFriday,April14,20t7,thedefendantand
  severalRAM mem bersdrovetogetherto Berkeley,Califom ia.

         On April15,2017,severalhtmdred people- to includethedefendmltand theotherRAM
  members- attended tv rally. Thedefendantand otherR.AM membersweredressed in gray
  clothing, goggles, and with black scarfs or m asks to cover the lower half of their faces.
  Throughout the day,there were several violent clashes between som e rally attendees and
  individualsprotesting the rally. ln one ofthefirstsuch instances,the defendantand otherRAM
  mem bers crossed the banierseparating the attendees and protestors,and physically foughtwith
  protestors.

        As the rally broke up, rally attendees and protestors dispersed onto the streets of
  downtown Berkele'y. The defendant, alongside other RAM mem bers, followed a group of

  Defendant'sInitials:


Case 3:18-cr-00025-NKM-JCH Document 111 Filed 05/03/19 Page 2 of 5 Pageid#: 635
   protestors w ho w ere leaving the area. Other RAM m em bers attacked a protestor,ptm ching him
   severaltim esand stompihg on him once. ThedqfendantZckèd down afencethatwasblocking .
                              ,

   thestreet,aild then ran up to a protestor and kicked him 9om behind. Theprotestorthen sprayed
   thedefendantwiih achemicalirritant.

          Follow ing the rally, photop aphs depicting the defendant and other R AM m em bers
   assaulting protestorsand otherpersonswerecovered on the pews and on variousNeb-Nazi,
   wllite supremacistwebsites. RAM members celebrated thiscoverage,alid used the Internetto
   postphotograph and videosofassaultscom m itted by RAM m em bers in orderto recm itm em bers
   to engage in violentcoO ontations atfuture events. For exnm ple,on M ay 15,2017,the R AM
   Instagrnm accotmtposted aphotovaph ofaRAM memberwearinj a'black skullmask atthe
   Berkeley event along w ith the com m ent, O rightwingdeathsquad.'' On M ay 31, 2017, the
                                  x


   defendantpostedonFacebook:çEW hitenationalistlsjwerethereason thebattleonBerkeley on
   April 15th w as a victory.'' On Janumy 10,2018,the RAM Tw itter accotmt posted a m essage
   describing itself as Rthe only altrightcrew thatacm ally beats antifa senselessand w insrallies.''
   OnFèbruary 14,2018,theRAM èab accotmtpostedaphotbpaphofaRAM memberptmching
   aprotestoratthe Berkeley eventalong w ith the text,R'ralk shitgethitl''

          Because bne of the R AM m em bers had broken his hand by punching som eone in
   Berkeley, futurè R AM trainings events w ould include training on using Kçpalm strikes'' and
   elbows. Overthesumm erof2017,the (
                                    Jefendanthelped organizethese trainingsto prepare for
   future rallies.

          111.       Preparations ànd Travelto Charlottesville in A ugust2017

           ln oraround the spring and sum m erof2017,an eventreferred to asthe G<u nite th'
                          '
                                                                                          e Right''
                    0,
   rally w as orgnnlzed and scheduled to oùcur on August 12, 2017, at Em ancipation Park in             ,

   Charlottesville,Virginia. This rally w as widely hprom oted on socialm edia and intéinet sites
   associated with white-suprem acistindividuals and F oups,and w as scheduled to feature a lineup
   ofw ell-u own white-suprem acistspeakers.

          On or aboutJuly 26,2017,the defendant,through a fnm ily m e> ber,obtained a ticketon
   Am erican A irlines for a round-trip com m ercialflight9om Los M geles Intem ationalAl
                                                                                        'rportin
   CaliforniatoCharlottesvilleAlbemarleAupor
                          o
                                        ' tinCharlottesville,Virginia,depakingonAugust
                                           '

   11,2017 and retnrnlng on August 16,2017. O n August 11,2017,the.defendant boarded his
   flight and t'
               raveled 9om Califom ia to Chadottesville,V irginia,landing at approxim ately 2:25
   p.m.(EST).Atthe'timeofhistravel,thedefendantexpected thateitherhi'orhisfellow RAM
   meibers (some ofwhom were also kaveling to Charlottesville) would engage in violent
   coO ontationsw ith protestors orotherindividualsatthe upcom ing eventsin Charlottesville.

          for exnmple,on July 24,2017,the defendantposted on the Discord platform to the
   Rcharlottesville''thread forUnitetheRiglztRally participantsthat.he' and lzisco-defendantswere
   Rexperienced atthese events''and thatEçallwere in Berkeley riots.'' ln a textm essage on A ugust


   Defendant's.
              !'
               af/fl/.
                     çJ
                                                   3




Case 3:18-cr-00025-NKM-JCH Document 111 Filed 05/03/19 Page 3 of 5 Pageid#: 636
    9, 2017, the defendant described a co-defendant who w ould be staying w ith them in
    CharlottesvilleasanGGlplxcellentfighter''andthathewasEElsjtokedtohavehim withus.''
            ln anticipation of these congontations, after arriving in Charlottesville, the defendant
    used his debitcard to purchase athletic tape atthe W al-M artforRA M m em bers to wrap their
    fists in order to prevent their hands 9om breaking when they punched som eone. In advising
    otherswhenbuyingprovisionsfortheweekend,thedefendantadvisedthem toçtlmjakesureto
    notuse yourcard. HittheATM and use cash.''

           lV .     The Torch-tzitM arch atthe University ofV irginia on A ugust11,2017

            On August11,2017,the evening priorto the scheduled U nite the Rightrally,htm dredsof
    individuals,including the defendantand fellow RAM m em bers and associates,w ere gathedng to
    engage in a torch-lit m arch on the p ounds of the University of Virginia in Charlottesville,
    V irginia. At a nearby feld where the group w as gathering,the defendant and fellow R AM
    m em bers and associates lined up in form atiön, lit their torches, and w aited for the m arch to
    Com m ence.                                             .

            Throughoutthe m arch,the participants engaged in chants prom oting or expressing white
    suprem acistand otherracistand anti-sem itic view s,such asSçBlood and soill''and ççlew sw illnot
    replace usl'' The m arch culm inated nearthe University of Virginia's Rotunda,where a sm aller
    r oup ofindividuals,including U niversity ofVirginia sm dents,had gathrred around a stam e of
    Thom asJeffersop to protestthe torch-litm arch. M em bers ofthis group held a bnnnerthatread:
    SGVA Students Act A gainst W hite Suprem acy.'' Chanting and bearing torches, the m arch
    participants encircled the Thom as Jefferson statue and surrounded the protestors. Violence
    erupted nm ong the crowd,w ith som e individualsptm ching,ldcking,spraying chem icalirritants,
    swinging torches,and othelw ise assaulting others,a1lresulting ixl a riot as thatterm is defined
    under18U.S.C.j2102. During and in furtheranceofthisdot,thedefendantand otherRAM
    m em bers and associatesptm ched and struck m ultiple individualswith atorch.

           On February 6,2018,in a conversation on Facebook,the defendantadm itted thathe was
    presentatççthe fightatthe torch m arch''and thathe çthitlike 5 people.''               '

           V.       The U nite the RightR ally on A ugust12,2017 '

           On the m om ing ofAugust 12,2017,m ultiple groups and individuals espousing w hite-
   suprem acist and other anti-sem itic and racist view s airived in and around the vicinity of
   Em mwipation Park in Charlottesville,V irginia,to attend the U nite the Rightrally. W hen they
 . show ed up to Em ancipation Park,the defendant and otherRAM m em bershad in factw rapped
   their hands w ith the white athletic tape purchased the day prior. A fter several instances of
    violence prior to the scheduled start of the rally, law enforcem eni declared an tEunlawful
    assembly''and required rally participantsto disperje.



    Defendant'sInitials: .'                                                   .
                                              '
                                                   4
                .




Case 3:18-cr-00025-NKM-JCH Document 111 Filed 05/03/19 Page 4 of 5 Pageid#: 637
         One of the firstbreakouts ofviolence on the m om ing of August 12,2017 occurred on
   2nd SkeetNE,between Jefferson and High Streets,in downtown Charlottesville. Thedefendant
   andotherRAM memberswerepartofalargegroup of(overforty)individuals seekingentryto
   Em ancipation Park by w ay of2nd StreetN E,butwere told by m embersoflaw enforcem entthey
   had to enter 9om a different location. The group,including the defendant and other RA M
   members,turnedaround,linedup,andbegantomaketheirwa#tllrough agroupof(overtwenty)
   individuals who had com e to therally to protestagainstracialand otherform s ofdiscrim ination.

           A sthey m ade theirw ay through the group ofprotestorswho w ere blocking theirpath to
   the park,the defendantand otherR AM m em bers collectively pushed,ptm ched,ldcked,choked,
   head-butted, and otherw ise assaulted several individuals, resulting in a riot. During an in
   furtherance of this riot, the defendant personally com m itted m ultiple acts, including but not
   limited to,'the following:(1)ptmching a protestoratleasttwice ahd kicking him once;(2)
   attempting to punch a second protestor;(3) vabbing a protestor and throwing her offthe
   sidewalk;and (4)grabbingaprotestorbyherthroatandthrowinghertothevound.Theseacts
   w erenotin self-defense.


       m            Q.o
      Date                                                   BenjnminDrakeDaley
                                                             Defendant

                                                                                  2
                                                                                  1
       s-l<1lq
      D ate
                                                               '
                                                                aLorish
                                                             Cotm selforBen' ' D aley


           g - 3 - (q                                                     *

      Date                                                   Thom asT.Cullen
                                                             United StatesAttorney

                                                                     ep       %
        5D/?
      D at                                                   Cluist erKavan
                                                             A ssistantU nited atesAttom ey




   Defendant'sInîtials:
                                                  5




Case 3:18-cr-00025-NKM-JCH Document 111 Filed 05/03/19 Page 5 of 5 Pageid#: 638
